DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 16 August 2022, with respect to 102 and 103 rejections have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1-11 has been withdrawn. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 11 each require at least an optical system, comprising: at least one optical transmitter configured to emit scanning light beams into surroundings to scan the surroundings for surroundings objects; at least one optical detector configured to receive reflected light beams from the surroundings; and a data processing unit; wherein: the optical system is configured to a) detect and differentiate reflected light beams in at least two wavelength ranges and/or b) detect and differentiate reflected light beams having at least two polarization directions; and, the data processing unit is configured to, based on the detection and differentiation and from differences between the reflected light beams and the emitted scanning light beams, determine both (a) a position of scanned surroundings objects and (b) surface properties including a water characteristic of the scanned surroundings objects.
The prior arts on record teach the following: an optical system, comprising: at least one optical transmitter configured to emit scanning light beams into surroundings to scan the surroundings for surroundings objects; at least one optical detector configured to receive reflected light beams from the surroundings; and a data processing unit; wherein: the optical system is configured to a) detect and differentiate reflected light beams in at least two wavelength ranges and/or b) detect and differentiate reflected light beams having at least two polarization directions; and, the data processing unit is configured to, based on the detection and differentiation and from differences between the reflected light beams and the emitted scanning light beams, determine both (a) a position of scanned surroundings objects.

However, none of the prior arts disclose determine both (a) a position of scanned surroundings objects and (b) surface properties including a water characteristic of the scanned surroundings objects in combination with the other features as stated in claims 1 and 11. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jared Walker/Primary Examiner, Art Unit 2426